                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DAVID HALLAM                                                               PLAINTIFF,


v.                                                   Case No. : 4:19cv76-BRW
                                                     Jury Demanded

PAPER ROUTE EMPIRE, LLC, a
Tennessee Limited Liability Company,
ADOLPH THORNTON, JR. a/k/a
YOUNG DOLPH, MARKEYVIUS CATHEY
a/k/a KEY GLOCK, PAPER ROUTE TOURING,
LLC, A Tennessee Limited Liability Company,
JEREMEL “DADDYO” MOORE, GUTTA TV
PRODUCTION, LLC, an Arkansas Limited Liability
Company, and DEMARCUS ADAMS                                                DEFENDANTS.


                      CLERK’S ORDER FOR EXTENSION OF TIME
                          TO FILE AND SERVE AN ANSWER


       Separate Defendants, Paper Route Empire, LLC, Paper Route Touring, LLC, Adolph

Thornton, Jr, Markeyvius Cathey and Jeremel Moore, by and through their counsel, Ronald C.

Wilson, request with the agreement of Plaintiff’s counsel, William Wooten, for an extension of

time from the original due date of April 15, 2019 to April 25, 2019 to file and serve an answer to

Plaintiff’s Complaint pursuant to U.S. District Court, Local Rule 6.2.

       Separate Defendants, Paper Route Empire, LLC, Paper Route Touring LLC, Adolph

Thornton, Jr, Markeyvius Cathey and Jeremel Moore shall have until April 25, 2019 to file and

serve an answer to Plaintiff’s Complaint.

       Dated this 12th day of April, 2019.

                                     Signed at the Direction of the Court
                                     JAMES W. McCORMACK, CLERK


                                     By: Jake Kornegay, Deputy Clerk
